Case 18-55697-lrc   Doc 335    Filed 02/03/21 Entered 02/03/21 09:52:47      Desc Main
                               Document     Page 1 of 4




  IT IS ORDERED as set forth below:




  Date: February 3, 2021
                                                   _____________________________________
                                                              Lisa Ritchey Craig
                                                         U.S. Bankruptcy Court Judge


 _______________________________________________________________

                    UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

IN THE MATTER OF:                      :      CASE NUMBER
                                       :
CASSANDRA JOHNSON LANDRY,              :      18-55697-LRC
                                       :
                                       :
                                       :      IN PROCEEDINGS UNDER
                                       :      CHAPTER 7 OF THE
      DEBTOR.                          :      BANKRUPTCY CODE

                                      ORDER

      Before the Court is Debtor’s Objection to Order Denying Debtor’s Motion to

Investigate Fraud via Submission of Fraud, Notice of Intent to Commit Fraud (Doc. 194)

and Order Denying Objection to Claim No. 1 of The Downs Homeowners Association (Doc.

195) (the “Objection,” Doc. 214).

      On April 3, 2018, Debtor filed a voluntary petition under Chapter 13 of the

Bankruptcy Code. On September 13, 2018, Debtor voluntarily converted her bankruptcy
Case 18-55697-lrc           Doc 335       Filed 02/03/21 Entered 02/03/21 09:52:47                       Desc Main
                                          Document     Page 2 of 4




case to a case under Chapter 7. See Doc. 72. S. Gregory Hays (the “Trustee”) was

appointed as trustee. The Trustee filed a notice of assets and requested the setting of a

claims bar date.

         On April 18, 2018, The Downs Homeowners Association, Inc. (“The Downs”) filed

a proof of claim asserting a secured claim in the amount of $2,911.25 (the “Claim”) arising

from homeowner’s association dues (Claim Number 1, the “Claim”). On February 8,

2019, Debtor object to the Claim (Doc. 150). On July 12, 2019, the Court denied the

objection to the Claim because the objection failed to state a claim, as the Claim “evidences

a secured claim for unpaid homeowner’s association dues that complies with Federal Rule

of Bankruptcy Procedure 3001 and, therefore, is “prima facie evidence of the validity and

amount of” the Claim,” and Debtor failed to raise any legitimate issues with the Claim.

On July 25, 2019, Debtor filed the Objection, asserting that the amount of the homeowner’s

association dues that remained owing stated in the Claim was incorrect.1 The Downs has

not responded to the Objection.

         Nonetheless, the Court cannot sustain the Claim Objection because it is moot and

because Debtor lacks standing to object to the Claim. The Trustee’s final report indicates




1
   Although the Objection appears to pertain to the Court’s Order at Doc. 194, which denied Debtor’s Motion to
Investigate Fraud via Submission of Fraud, Notice of Intent to Commit Fraud (Doc. 147), nothing in the Objection
attempts to explain why the Order (Doc. 194) was in error or provides any basis for the Court to reconsider its decision
therein,
                                                           2
Case 18-55697-lrc     Doc 335    Filed 02/03/21 Entered 02/03/21 09:52:47         Desc Main
                                 Document     Page 3 of 4




that he does not intend to pay the Claim. See Doc. 332.

       Further, Chapter 7 debtors lack standing to object to a claim unless the case is a

surplus case that will result in a distribution under § 726(a)(6), or the underlying debt is

nondischargeable. In re Malsch, 417 B.R. 458, 461 (Bankr. N.D. Ohio 2009); see also In

re Cannon, 2017 WL 3491825, at *1 (Bankr. N.D. Fla. June 5, 2017); In re Coleman, 131

B.R. 59, 61 (Bankr. N.D. Tex. 1991) (finding Chapter 7 debtors lacked standing to object

to a claim because they had “not shown that there will be a surplus”). Here, a review of

the claims registry and the Trustee’s final report suggests that there will be no distribution

under § 726(a)(6), and Debtor has not established otherwise. See Doc. 332. Additionally,

the debt at issue does not appear to be nondischargeable. The Downs has not filed a

complaint for a determination that the Claim is for a nondischargeable debt, and the

deadline for objecting to the dischargeability of a particular debt has long since passed.

       For these reasons, the Court finds that the Claim Objection must be, and hereby is,

DENIED;

       IT IS FURTHER ORDERED that, to the extent that the Objection seeks relief

from the Court’s Order denying Debtor’s Motion to Investigate Fraud via Submission of

Fraud, Notice of Intent to Commit Fraud (Doc. 194), the Objection (Doc. 214) is DENIED.

                                     END OF DOCUMENT



                                              3
Case 18-55697-lrc    Doc 335   Filed 02/03/21 Entered 02/03/21 09:52:47   Desc Main
                               Document     Page 4 of 4




Distribution List

Herbert C. Broadfoot, II
Herbert C. Broadfoot II, PC
Buckhead Centre - Suite 555
2964 Peachtree Road, NW
Atlanta, GA 30305

S. Gregory Hays
Hays Financial Consulting, LLC
Suite 555
2964 Peachtree Road
Atlanta, GA 30305

Cassandra Johnson Landry
P.O. Box 1275
Grayson, GA 30017

The Downs Homeowners Association, Inc.
c/o Lazega & Johanson, LLC
P.O. Box 250800
Atlanta, Georgia 30325




                                          4
